                                                                                                                                Case 3:21-cv-00197-BEN-LL Document 1 Filed 02/02/21 PageID.1 Page 1 of 8



                                                                                                                                1   TROUTMAN PEPPER HAMILTON
                                                                                                                                    SANDERS LLP
                                                                                                                                2   Jessica Lohr, Bar No. 302348
                                                                                                                                    jessica.lohr@troutman.com
                                                                                                                                3   11682 El Camino Real, Suite 400
                                                                                                                                    San Diego, CA 92130-2092
                                                                                                                                4   Telephone: 858.509.6044
                                                                                                                                    Facsimile: 858.509.6040
                                                                                                                                5
                                                                                                                                    Attorneys for Defendant
                                                                                                                                6   NAVY FEDERAL CREDIT UNION
                                                                                                                                7

                                                                                                                                8                         UNITED STATES DISTRICT COURT
                                                                                                                                9                       SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                               10
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                                                                                         '21CV197 BEN LL
                                                                                                                               11   JAMILAH RANDOLPH,                         Case No.: _________________
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12                   Plaintiff,                NOTICE OF REMOVAL
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13         v.
                                                                                                                               14   NAVY FEDERAL CREDIT
                                                                                                                                    UNION,
                                                                                                                               15
                                                                                                                                                    Defendant.
                                                                                                                               16

                                                                                                                               17

                                                                                                                               18   TO: THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT
                                                                                                                                        COURT FOR THE SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                               19

                                                                                                                               20         Pursuant 28 U.S.C. §§ 1332, 1441, and 1446, Defendant, Navy Federal
                                                                                                                               21   Credit Union (“Navy Federal”), hereby removes this action from the Superior Court
                                                                                                                               22   of the State of California, County of San Diego, to the United States District Court
                                                                                                                               23   for the Southern District of California, and states as follows for its Notice of
                                                                                                                               24   Removal. Removal is proper because this Court has subject matter jurisdiction
                                                                                                                               25   over this action under diversity jurisdiction pursuant to 28 U.S.C. § 1332.
                                                                                                                               26                                I.     INTRODUCTION
                                                                                                                               27         1.     On December 14, 2020, Jamilah Randolph (“Plaintiff”) filed a
                                                                                                                               28   Complaint against Navy Federal in the Superior Court of the State of California,
                                                                                                                                                                             -1-
                                                                                                                                                                      NOTICE OF REMOVAL
                                                                                                                                Case 3:21-cv-00197-BEN-LL Document 1 Filed 02/02/21 PageID.2 Page 2 of 8



                                                                                                                                1   County of San Diego styled Jamilah Randolph v. Navy Federal Credit Union, Case
                                                                                                                                2   No. 37-2020-00045726-CU-MC-CTL (the “State Court Action”).
                                                                                                                                3         2.     Plaintiff provided Navy Federal with a copy of the Complaint,
                                                                                                                                4   Summons and Notice and Acknowledgement of Receipt by electronic mail. On
                                                                                                                                5   January 4, 2021, Navy Federal executed and returned the Notice and
                                                                                                                                6   Acknowledgement of Receipt to Plaintiff, which constitutes the date of service
                                                                                                                                7   pursuant to Cal. Code Civ. P. 415.30.
                                                                                                                                8         3.     In the Complaint, Plaintiff alleges causes of action for violations of §§
                                                                                                                                9   1788 et seq. of the Rosenthal Act Fair Debt Collection Practices Act (“Rosenthal
                                                                                                                               10   Act”), Cal. Civ. Code §§ 1788 et seq, for violations of §§ 1798.92 et seq of
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11   California’s Identity Fraud Statute (“CITA”), Cal. Civ. Code §§ 1798.92 et seq, and
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12   for violations of the California Consumer Credit Reporting Agencies Act
                                            11682 E L C A M I N O R E A L




                                                                                                                                    (“CCRAA”), Cal. Civ. Code §§ 1785.1 et seq.
                                                                            S U I T E 400




                                                                                                                               13                                                          For these alleged violations,
                                                                                                                               14   Plaintiff seeks statutory damages, actual damages, a civil penalty, treble damages,
                                                                                                                               15   punitive damages, injunctive relief, as well as costs and attorneys’ fees.
                                                                                                                               16         4.     Navy Federal denies the allegations in the Complaint, denies that
                                                                                                                               17   Plaintiff has stated a claim for which relief can be granted, and denies that Plaintiff
                                                                                                                               18   has been damaged in any manner whatsoever.              Nevertheless, assuming for
                                                                                                                               19   jurisdictional purposes only that Plaintiff’s claims are valid, Plaintiff could have
                                                                                                                               20   originally filed the Complaint in this Court under diversity jurisdiction because
                                                                                                                               21   Plaintiff is a citizen of California, Navy Federal is a citizen of Virginia, and
                                                                                                                               22   Plaintiff asserts claims for damages in excess of $75,000.
                                                                                                                               23                          II.    GROUNDS FOR REMOVAL
                                                                                                                               24         5.     Diversity jurisdiction exists in this matter pursuant to 28 U.S.C. §
                                                                                                                               25   1332(a)(1), which provides that the district court has original jurisdiction of “all
                                                                                                                               26   civil actions where the matter in controversy exceeds the sum or value of $75,000,
                                                                                                                               27   exclusive of interest and costs, and is between . . . citizens of different States.” As
                                                                                                                               28   demonstrated in more detail below: (1) Plaintiff’s citizenship is diverse from that of
                                                                                                                                                                             -2-
                                                                                                                                                                      NOTICE OF REMOVAL
                                                                                                                                Case 3:21-cv-00197-BEN-LL Document 1 Filed 02/02/21 PageID.3 Page 3 of 8



                                                                                                                                1   Navy Federal; and (2) the matter in controversy exceeds $75,000.00, exclusive of
                                                                                                                                2   interest and costs.
                                                                                                                                3         6.     Plaintiff’s Complaint states that “Plaintiff is a natural person who
                                                                                                                                4   resides in the City and County of San Diego, State of California.” Compl. ¶ 13.
                                                                                                                                5   These allegations serve as prima facie evidence that Plaintiff is domiciled in
                                                                                                                                6   California. See Banga v. Equifax Info. Servs. LLC, No. 14-cv-03038, 2014 WL
                                                                                                                                7   4954677, at *2 (N.D. Cal. Oct. 2, 2014) (“The notice of removal’s allegation that
                                                                                                                                8   Banga resides in California, combined with Banga’s own assertions that she is a
                                                                                                                                9   California resident and that diversity of citizenship exists between the parties, is
                                                                                                                               10   sufficient to show that Banga is domiciled in California.”); Bergman v. Bank of
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11   Am., No. 13-cv-00741-JCS, 2013 WL 5863057, at *1 n.2 (N.D. Cal. Oct. 23, 2013)
                                                                                                                                    (“A party’s residence is prima facie evidence of domicile.” (internal citations
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13   omitted)); Zavala v. Deutsche Bank Trust Company Americas, No. C 13-1040 LB,
                                                                                                                               14   2013 WL 3474760, at *3 (N.D. Cal. July 10, 2013) (“[T]he complaint indicates that
                                                                                                                               15   Zavala resides in California . . . In the absence of evidence to the contrary, Zavala is
                                                                                                                               16   a California citizen for diversity purposes.” (internal citation omitted)).
                                                                                                                               17         7.     At all relevant times, Navy Federal was, and still is a federally
                                                                                                                               18   chartered corporation headquartered in Virginia. Navy Fed. Credit Union v. Ltd.
                                                                                                                               19   Fin. Servs., LP, 972 F.3d 344 (4th Cir. 2020). Thus, for purposes of diversity
                                                                                                                               20   jurisdiction, Navy Federal is a citizen of Virginia. Id.; see also Lloyd v. Navy Fed.
                                                                                                                               21   Credit Union, 2019 U.S. Dist. LEXIS 89246, *13 (S.D. Cal. May 28, 2019).
                                                                                                                               22         8.     As Plaintiff is a citizen of California and Navy Federal is a citizen of
                                                                                                                               23   Virginia, there is complete diversity between the parties in this case.
                                                                                                                               24         9.     Further, pursuant to 28 U.S.C. § 1446(c)(2)(B), removal of the State
                                                                                                                               25   Court Action is proper because the amount in controversy exceeds $75,000.
                                                                                                                               26   Gibson v. Chrysler Corp., 261 F.3d 927, 933 (9th Cir. 2001) (“A defendant
                                                                                                                               27   attempting to remove a diversity case must show by a preponderance of the
                                                                                                                               28   evidence that the amount-in-controversy requirement is satisfied”).
                                                                                                                                                                              -3-
                                                                                                                                                                      NOTICE OF REMOVAL
                                                                                                                                Case 3:21-cv-00197-BEN-LL Document 1 Filed 02/02/21 PageID.4 Page 4 of 8



                                                                                                                                1         10.    Although Navy Federal does not concede liability as to Plaintiff’s
                                                                                                                                2   claims, accepting Plaintiff’s allegations as true, the case easily satisfies the amount
                                                                                                                                3   in controversy requirement for removal of $75,000, exclusive of interest and costs.
                                                                                                                                4         11.    In determining the amount in controversy, the Court should consider
                                                                                                                                5   Plaintiff’s demand for statutory damages, actual damages, civil penalties, treble
                                                                                                                                6   damages, punitive damages, injunctive relief, and attorneys’ fees. See Conrad
                                                                                                                                7   Assocs. v. Hartford Acc. & Indem. Co., 994 F. Supp. 1196, 1198 (N.D. Cal. 1998)
                                                                                                                                8   (“The amount in controversy includes claims for general and special damages
                                                                                                                                9   (excluding costs and interests), including attorneys’ fees, if recoverable by statute
                                                                                                                               10   or contract, and punitive damages, if recoverable as a matter of law.”).
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11         12.    Plaintiff’s Complaint prays for relief in the form of unspecified actual
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12   damages, statutory damages in the amount of $1,000 pursuant to her claims brought
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13   under the Rosenthal Act, $30,000 in civil penalties pursuant to her claims brought
                                                                                                                               14   under CITA, and an award of punitive damages of up to $5,000 for each alleged
                                                                                                                               15   violation of the CCRAA. See Compl. ¶¶ 51, 54, 59, and Prayer for Relief. With
                                                                                                                               16   respect to the alleged violations of the CCRAA, Plaintiff alleges that “each month
                                                                                                                               17   of Defendant’s unlawful credit reporting to each credit reporting agency constitutes
                                                                                                                               18   a separate and actionable violation under Cal. Civ. Code § 1785.31(a)(1)(B)” and
                                                                                                                               19   that she initially filed a fraud claim with Navy Federal in June 2017. Id. ¶¶ 27, 48.
                                                                                                                               20   Accordingly, taking the allegations in the Complaint as true, Plaintiff seeks up to
                                                                                                                               21   $5,000 in punitive damages for monthly credit reporting over an approximately
                                                                                                                               22   three-and-a-half-year period, which in itself well exceeds the $75,000 threshold. Id.
                                                                                                                               23   Additionally, Plaintiff has prayed for relief in the form of treble damages as to her
                                                                                                                               24   claims brought under CITA and the CCRAA pursuant to Cal. Civ. Code § 3345.
                                                                                                                               25   Id., Prayer for Relief.
                                                                                                                               26         13.    The above figures do not include attorneys’ fees, which Plaintiff also
                                                                                                                               27   seeks in this case. See id. Because the fees Plaintiff seeks are authorized by statute,
                                                                                                                               28   the Court should also consider and aggregate an estimate of attorneys’ fees to
                                                                                                                                                                             -4-
                                                                                                                                                                     NOTICE OF REMOVAL
                                                                                                                                Case 3:21-cv-00197-BEN-LL Document 1 Filed 02/02/21 PageID.5 Page 5 of 8



                                                                                                                                1   determine the amount in controversy. Lowdermilk v. U.S. Bank Nat’l Assoc., 479
                                                                                                                                2   F.3d 994, 999-1000 (9th Cir. 2007), overruled on other grounds as recognized by
                                                                                                                                3   Rodriguez v. AT&T Mobility Servs. LLC, 728 F.3d 975 (9th Cir. 2013), (“Where an
                                                                                                                                4   underlying statute authorizes an award of attorneys’ fees, either with mandatory or
                                                                                                                                5   discretionary language, such fees may be included in the amount in controversy”);
                                                                                                                                6   Cal. Civ. Code § 1788.30(c); Cal. Civ. Code § 1798.93(c)(5); Cal. Civ. Code §
                                                                                                                                7   1785.31(a)(1).
                                                                                                                                8            14.   Although attorneys’ fees cannot be precisely calculated, when viewed
                                                                                                                                9   in combination with alleged actual, statutory, civil penalty, and punitive damages
                                                                                                                               10   requested, this matter easily meets the jurisdictional minimum for amount in
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11   controversy, exceeding $75,000.
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12     III.     COMPLIANCE WITH OTHER STATUTORY REQUIREMENTS
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13            15.   Pursuant to 28 U.S.C. § 1446(d), and concurrent with filing this Notice
                                                                                                                               14   of Removal, Navy Federal will file a Notice of Filing Notice of Removal with the
                                                                                                                               15   Clerk of the Superior Court of the State of California, County of San Diego, and
                                                                                                                               16   will attach a copy of this Notice of Removal thereto.
                                                                                                                               17            16.   In accordance with 28 U.S.C. § 1446(a), a true and correct copy of all
                                                                                                                               18   process, pleadings, and orders from the State Court Action are attached hereto as
                                                                                                                               19   Exhibit A. Upon information and belief, no other process, pleadings, or orders have
                                                                                                                               20   been served on Navy Federal.
                                                                                                                               21            17.   Because Navy Federal was served on January 4, 2021, its removal is
                                                                                                                               22   timely because it is within thirty (30) days of service of the Complaint, as is
                                                                                                                               23   required by 28 U.S.C. § 1446(b)(1).
                                                                                                                               24            18.   There are no co-defendants in this matter. Thus, Navy Federal is not
                                                                                                                               25   required to obtain consent to removal pursuant to 28 U.S.C. § 1446(b)(2)(A).
                                                                                                                               26            19.   Removal to the present venue is proper under 28 U.S.C. § 1441(a)
                                                                                                                               27   because this Court is the United States District Court for the district corresponding
                                                                                                                               28   to the place where the State Court Action is pending. Specifically, Plaintiffs filed
                                                                                                                                                                              -5-
                                                                                                                                                                      NOTICE OF REMOVAL
                                                                                                                                Case 3:21-cv-00197-BEN-LL Document 1 Filed 02/02/21 PageID.6 Page 6 of 8



                                                                                                                                1   this action in the Superior Court for the State of California, County of San Diego,
                                                                                                                                2   (see Exhibit A), which is embraced within the Southern District of California.
                                                                                                                                3   Therefore, this action may be removed to this Court.
                                                                                                                                4                            IV.   RESERVATION OF RIGHTS
                                                                                                                                5         20.    By removing the case to this Court, Navy Federal does not waive any
                                                                                                                                6   defenses, objections, or motions available to them under the applicable law. In
                                                                                                                                7   particular, Navy Federal expressly reserves the right to move for dismissal pursuant
                                                                                                                                8   to Fed. R. Civ. P. 12.
                                                                                                                                9         21.    Navy Federal also reserves the right to amend or supplement this
                                                                                                                               10   Notice of Removal. And, in this regard, if any questions arise as to the propriety of
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11   the removal of the State Court Action, Navy Federal expressly requests the
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12   opportunity to present a brief, oral argument, and any further evidence necessary in
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13   support of its position that this action is removable.
                                                                                                                               14         WHEREFORE, having met all the requirements for removal under 28 U.S.C.
                                                                                                                               15   §§ 1441 and 1446, including all the jurisdictional requirements of 28 U.S.C. §§
                                                                                                                               16   1332, Defendant Navy Federal Credit Union hereby removes this action from
                                                                                                                               17   Superior Court of the State of California, County of San Diego to the United States
                                                                                                                               18   District Court for the Southern District of California and seeks whatever further
                                                                                                                               19   relief this Court deems equitable and just.
                                                                                                                               20

                                                                                                                               21   Dated:      February 2, 2021                  TROUTMAN PEPPER HAMILTON
                                                                                                                                                                                  SANDERS LLP
                                                                                                                               22

                                                                                                                               23
                                                                                                                                                                                  By: /s/ Jessica R. Lohr
                                                                                                                               24                                                   Jessica Lohr
                                                                                                                                                                                    Attorneys for Defendant
                                                                                                                               25                                                   NAVY FEDERAL CREDIT UNION
                                                                                                                               26
                                                                                                                               27

                                                                                                                               28
                                                                                                                                                                              -6-
                                                                                                                                                                      NOTICE OF REMOVAL
                                                                                                                                Case 3:21-cv-00197-BEN-LL Document 1 Filed 02/02/21 PageID.7 Page 7 of 8



                                                                                                                                1                                 PROOF OF SERVICE
                                                                                                                                2         I, Erika K. Schmidt, declare:
                                                                                                                                3         I am a citizen of the United States and employed in San Diego County, CA. I
                                                                                                                                4   am over the age of 18 and not a party to the within action; my business address is
                                                                                                                                5   11682 El Camino Real, Suite 400, San Diego, CA 92130-2092.
                                                                                                                                6         On February 2, 2021, I served the following document(s) described as:
                                                                                                                                7                              NOTICE OF REMOVAL
                                                                                                                                8                BY MAIL: As follows: I am readily familiar with the firm’s practice
                                                                                                                                         
                                                                                                                                9                of collection and processing correspondence for mailing. Under that
                                                                                                                                                 practice it would be deposited with U.S. postal service on that same
                                                                                                                               10                day with postage thereon fully prepaid at San Diego, CA, in the
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11                ordinary course of business. I am aware that on motion of the party
                                                                                                                                                 served, service is presumed invalid if postage cancellation date or
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12
                                            11682 E L C A M I N O R E A L




                                                                                                                                                 postage meter date is more than one day after date of deposit for
                                                                            S U I T E 400




                                                                                                                               13                mailing in affidavit.
                                                                                                                               14               BY OVERNIGHT MAIL: As follows: I am readily familiar with the
                                                                                                                               15
                                                                                                                                                 firm’s practice of collection and processing correspondence for
                                                                                                                                                 overnight mailing. Under that practice, it would be deposited with
                                                                                                                               16                overnight mail on that same day prepaid at San Diego, CA in the
                                                                                                                               17                ordinary course of business.

                                                                                                                               18               BY ELECTRONIC MAIL: Based on a court order or an agreement
                                                                                                                                                 of the parties to accept service by e-mail or electronic transmission, I
                                                                                                                               19
                                                                                                                                                 caused the documents to be sent to the persons at the e-mail addresses,
                                                                                                                               20                as last given or submitted on any document which he or she has filed in
                                                                                                                                                 the case, listed on the attached service list.
                                                                                                                               21

                                                                                                                               22   Yana A. Hart
                                                                                                                                    Alan Gudino
                                                                                                                               23   Kazerouni Law Group, APC
                                                                                                                                    2221 Camino Rel Rio South, Suite 101
                                                                                                                               24   San Diego, CA 92108
                                                                                                                                    (619) 233-7770
                                                                                                                               25   yana@kazlg.com
                                                                                                                                    alan@kazlg.com
                                                                                                                               26   Attorneys for Plaintiff Jamilah Randolph
                                                                                                                               27

                                                                                                                               28
                                                                                                                                                                            -7-
                                                                                                                                                                     NOTICE OF REMOVAL
                                                                                                                                Case 3:21-cv-00197-BEN-LL Document 1 Filed 02/02/21 PageID.8 Page 8 of 8



                                                                                                                                1         I declare that I am employed in the office of a member of the bar of this court
                                                                                                                                2   at whose direction the service was made.
                                                                                                                                3         Executed on February 2, 2021, at San Diego, CA.
                                                                                                                                4

                                                                                                                                5

                                                                                                                                6                                                       Erika K. Schmidt

                                                                                                                                7

                                                                                                                                8
                                                                                                                                9

                                                                                                                               10
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13

                                                                                                                               14

                                                                                                                               15
                                                                                                                               16

                                                                                                                               17

                                                                                                                               18

                                                                                                                               19

                                                                                                                               20

                                                                                                                               21

                                                                                                                               22

                                                                                                                               23

                                                                                                                               24

                                                                                                                               25

                                                                                                                               26
                                                                                                                               27

                                                                                                                               28
                                                                                                                                                                            -8-
                                                                                                                                                                    NOTICE OF REMOVAL
